Citation Nr: 1044415	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  05-28 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for lumbosacral strain with degenerative disc disease 
(DDD) and herniated nucleus pulposus (HPN) at L5-S1prior to 
October 18, 1997.

2.  Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain with DDD and HPN at L5-S1since October 18, 
1997.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.  The Board notes that it appears that the Veteran's service 
separation form, his DD-214, is no longer associated with the 
claims file.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted the Veteran's 
claim of entitlement to service connection for lumbosacral strain 
with DDD and HPN at L5-S1, and assigned the same an initial 
disability rating of 20 percent, effective June 29, 1995, and a 
40 percent disability rating, effective October 18, 1997.

In September 2009, the Veteran testified via videoconference 
before the undersigned Veterans Law Judge, seated at the Board's 
Central Office in Washington, D.C.  A transcript of the hearing 
has been associated with the claims file. 

In November 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

At the time of the Veteran's September 2009 Board hearing, he 
discussed treatment received for the disabilities on appeal.  The 
most recent VA treatment records associated with the claims file, 
with the exception of the reports of the February 2006 and April 
2010 VA examinations, are dated in January 2006.  The most recent 
private treatment records associated with the claims file, 
related to the disabilities on appeal, are dated in September 
1997.  At the time of the Board hearing, the Veteran's 
representative mentioned a Dr. H. and his opinion rendered in 
2006.  Review of the Veteran's claims file indicates that there 
are no records from a Dr. H. dated in 2006.  The Veteran also 
reported that he recently attempted to receive emergency 
treatment at a local private hospital.  It is not clear if the 
Veteran, subsequent to his emergency, did indeed receive private 
treatment.

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The issues on appeal were 
addressed by the November 2009 Board remand, however, one of the 
remand directives was not completed or substantially complied 
with, and further action is now required.

Specifically, at the time of the Board's November 2009 remand, it 
directed the AMC to afford the Veteran a VA examination and 
readjudicate the Veteran's claims.  A careful review of the 
claims file indicates that the AMC did not readjudicate the 
Veteran's claims subsequent to his April 2010 VA examination.  
There is no indication that the AMC granted the Veterans' claims, 
thus obviating the requirement that he be provided with a 
Supplemental Statement of the Case (SSOC).  Thus, on remand, 
pursuant to Stegall, the AMC must readjudicate the Veteran's 
claims.  

The Veteran filed a claim of entitlement to a TDIU received in 
February 2007.  Thereafter, the RO adjudicated the issue and 
denied the same by a July 2007 rating decision.  The Veteran 
filed a timely Notice of Disagreement, received in September 
2007.  To date, the RO has not issued the Veteran a Statement of 
the Case (SOC) as to his claim of entitlement to a TDIU.  

The Board notes that by its November 2009 remand, it directed the 
AMC to readjudicate the Veteran's increased disability rating 
claims on appeal, considering entitlement to a TDIU pursuant to 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Indeed, Rice provides 
that a claim of entitlement to a TDIU is "part of parcel" of a 
claim of entitlement to an increased disability rating when 
evidence of unemployability is provided.  However, in an effort 
to ensure compliance with all due process considerations, the 
Board now finds that a SOC, specifically addressing the issue of 
entitlement to a TDIU, is required.  

Where a Notice of Disagreement has been filed with regard to 
issue, and a SOC has not been issued, the appropriate Board 
action is to remand the issues for issuance of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
Veteran's claim file his service 
separation form, his DD-214.  All efforts 
to obtain such records must be documented 
in the claims file.  If a negative 
response is received from any federal 
facility, the Veteran must be duly 
notified and provided an opportunity to 
submit such records.  

2.  Obtain and associate with the 
Veteran's claims file treatment records 
maintained by the Bay Pines VA Healthcare 
System in Bay Pines, Florida, dated from 
January 2006 to the present.  All efforts 
to obtain such records must be documented 
in the claims file.  If a negative 
response is received from any VA facility, 
the Veteran must be duly notified and 
provided an opportunity to submit such 
records.  

3.  Contact the Veteran and request that 
he submit completed VA Forms 4142, 
Authorization and Consent to Release Info 
to the VA, for any private treatment 
providers he has seen since 1997.  Advise 
the Veteran that he may submit his private 
treatment records if he so chooses.  All 
efforts to obtain such records must be 
documented in the claims file.  If a 
negative response is received from the 
Veteran, or from any treatment provider, 
the claims file should be properly 
documented in this regard.

4.  After ensuring any other necessary 
development has been completed; 
readjudicate the Veteran's claims of 
entitlement to an initial disability 
rating in excess of 20 percent for 
lumbosacral strain with DDD and HPN at L5-
S1prior to October 18, 1997, and a 
disability rating in excess of 40 percent 
for lumbosacral strain with DDD and HPN at 
L5-S1since October 18, 1997.  Consider any 
additional evidence added to the record, 
including the results of the April 2010 VA 
examination and any additional private or 
VA treatment records.  If any action 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
SSOC and allow the Veteran an appropriate 
opportunity to respond thereto.  Per 
Stegall v. West, 11 Vet. App. 268 (1998).  
Thereafter, return the case to the Board.

5.  Per Manlicon v. West, 12 Vet. App. 238 
(1999), send the Veteran and his 
representative a SOC on the issue of 
entitlement to a TDIU.  The Veteran should 
additionally be informed of his appeal 
rights.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


